Case: 17-11412   Date Filed: 05/01/2018   Page: 1 of 16


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11412
                      ________________________

               D.C. Docket No. 6:14-cv-01534-ACC-TBS



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JASON P. STINSON,



                                              Defendant-Appellant.

                      _______________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 1, 2018)
                Case: 17-11412        Date Filed: 05/01/2018       Page: 2 of 16


Before ED CARNES, Chief Judge, and NEWSOM and SILER, * Circuit Judges.

SILER, Circuit Judge:

       Defendant Jason Stinson appeals the district court’s judgment of a

permanent injunction enjoining him from preparing federal tax returns and a

$949,952.47 disgorgement order. For the following reasons, we AFFIRM.

           FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Stinson began his tax preparation career in 2010 as a manager for LBS Tax

Services (“LBS”), a storefront tax preparation business based in Orlando, Florida.

Without prior experience or training in tax return preparation, in 2011 and 2012, he

personally prepared individual tax returns for hundreds of customers. By 2013,

Stinson had become a franchise owner of ten LBS stores with locations in Florida,

Georgia, Alabama, and North Carolina.1 Situated in low-income areas, Stinson’s

stores engaged in aggressive, “guerrilla marketing” and directly targeted

“underprivileged, undereducated poor people.”

       The practice at Stinson’s stores was to not charge an upfront fee for each tax

return prepared for a customer but to extract the fee from the customers’ tax

refunds. He often charged in excess of $600 per return, sometimes as much as




       *
         Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
       1
         Stinson subsequently renamed his business Nation Tax Services.
                                                 2
                Case: 17-11412        Date Filed: 05/01/2018       Page: 3 of 16


$999, usually without informing the taxpayer of the fee amount. 2 The goal was to

secure the maximum refund to satisfy the customer and deduct a larger fee. To this

end, Stinson and his tax preparers 3 would falsify customers’ information to claim

the maximum earned income tax credit (“EITC”) 4 by: claiming fictitious

dependents, fabricating unreimbursed employee business expenses and charitable

contributions, and falsifying business income or expenses.

       The Government filed a complaint in 2014 seeking, under §§ 7402, 7407,

and 7408 of the Internal Revenue Code (“I.R.C.”), to enjoin Stinson, “individually

and doing business as LBS Tax Services and Nation Tax Services, LLC,” from

“acting as a federal tax return preparer or requesting, assisting in, or directing the

preparation or filing of federal tax returns, amended returns, or other related

documents or forms for any person or entity other than himself.” Specifically, the

Government alleged that Stinson:

   1. falsified deductions on Form 1040 Schedule A to reduce customers’ taxable
      income by reporting personal expenses as business expenses and falsified
      unreimbursed employee expenses and charitable contributions;
   2. falsified Form 1040 Schedule C deductions by fabricating businesses and
      reporting profits or losses from a false business or inflating profits and losses
      from an actual business;
   3. claimed false education credits;
   4. falsified customers’ earned income tax credits;
       2
          According to the Government, the national average fee for preparing and filing a basic
Form 1040 is $159.
        3
          For simplicity, we will refer to Stinson and his tax preparers collectively as “Stinson.”
        4
          The EITC is a refundable tax credit available to low-income workers and depends upon
a multitude of factors, such as income, filing status, and number of dependents. See Sorenson v.
Sec. of Treasury of U.S., 475 U.S. 851, 864 (1986).
                                                 3
              Case: 17-11412    Date Filed: 05/01/2018    Page: 4 of 16


   5. failed to conduct proper due diligence; and
   6. failed to disclose fees and provide customers complete copies of their tax
      returns.

These practices allowed Stinson to manipulate a customer’s income to ensure that

it fell within the “sweet spot” necessary to qualify for the EITC. The Government

proffered deposition testimony and customer tax returns that exhibited fabricated

numbers. This evidence revealed that Stinson had contrived expenses and falsely

claimed other credits for customers, such as Household Help Income and the

American Opportunity Education Credit. For example, Stinson prepared a tax

return claiming qualified education expenses of $2,000 for a customer who never

graduated from high school. One taxpayer testified that “I know I never claimed

any charity on my income tax, never,” yet his tax return prepared by Stinson’s firm

claimed $1,500 in charitable giving.

      In 2015, the Government asked the district court to preliminarily enjoin

Stinson from employing his tax return preparation business in order “[t]o prevent

Stinson’s continued and repeated fraud” during the pending trial proceedings. The

district court granted this motion, and Stinson filed an interlocutory appeal. In

September 2016, we affirmed the preliminary injunction. United States v. Stinson,

661 F. App’x 945, 946 (11th Cir. 2016).

      In 2016, the district court held a six-day bench trial and heard testimony

from dozens of taxpayer witnesses—former clients of Stinson’s tax preparation

                                          4
                Case: 17-11412           Date Filed: 05/01/2018    Page: 5 of 16


stores—all of whom testified that Stinson prepared inaccurate tax returns. The

evidence at trial fully supported the Government’s allegations. The Government

proved that Stinson’s business model involved falsifying his client’s tax returns by

fabricating expenses and deductions in order to produce tax refunds from which he

would first subtract a hefty fee. Stinson failed to rebut the Government’s

evidence,5 and he now appeals the district court’s permanent injunction and

disgorgement order.

                                           DISCUSSION

       We review a judgment of a permanent injunction and disgorgement for

abuse of discretion. S.E.C. v. Levin, 849 F.3d 995, 1001 (11th Cir. 2017); Garrido

v. Dudek, 731 F.3d 1152, 1158 (11th Cir. 2013). We also review the denial of a

motion for sanctions for abuse of discretion. Eagle Hosp. Physicians, LLC v. SRG

Consulting, Inc., 561 F.3d 1298, 1303 (11th Cir. 2009).

                                    I.      Injunctive Relief

       The district court granted a permanent injunction enjoining Stinson from his

tax return preparation activities pursuant to I.R.C. §§ 7407, 7408, and 7402. For


       5
          At trial, Stinson did not call a taxpayer witness of his own or present a single accurate
tax return prepared by his stores. Instead, he called his employees who admitted to the incorrect
tax returns but denied fault and blamed the customers for providing false information.
         Stinson argued that taxpayers were unreliable witnesses because they would never admit
to their own wrongdoing. However, the district court found the taxpayers’ testimony was
credible because in many of Stinson’s cases the IRS had declined to impose a penalty against the
taxpayer, finding the individual taxpayer showed no “intentional disregard” of tax laws.


                                                  5
              Case: 17-11412     Date Filed: 05/01/2018    Page: 6 of 16


the following reasons, we hold that the district court did not abuse its discretion in

granting the injunction.

Count I – Permanent Injunction Pursuant to I.R.C. § 7407

      Internal Revenue Code § 7407 reflects a congressional intent to prevent

abuses by tax preparers in the reporting of client income tax liabilities. United

States v. Ernst & Whinney, 735 F.2d 1296, 1302 (11th Cir. 1984).

             [I]n order to issue an injunction pursuant to § 7407, three
             prerequisites must be met: first, the defendant must be a
             tax preparer; second, the conduct complained of must fall
             within one of the four areas of proscribed conduct,
             § 7407(b)(1); and third, the court must find that an
             injunction is “appropriate to prevent the recurrence” of
             the proscribed conduct, § 7407(b)(2).

Id. at 1303. Here, the district court first determined that Stinson was a tax preparer

under I.R.C. § 7701(a)(36) because he owned and operated the tax preparation

stores, hired employees, trained employees, and profited from the business.

      Second, with respect to the “proscribed conduct,” I.R.C. § 7407(b)(1) states

that such conduct includes violating §§ 6694 or 6695 or engaging in fraudulent or

deceptive conduct that substantially interferes with the administration of the

internal revenue laws. Section 6694(a) is implicated where an individual

negligently understates tax liability. Judisch v. United States, 755 F.2d 823, 830

(11th Cir. 1985). By contrast, § 6694(b) imposes penalties on tax preparers who


                                           6
              Case: 17-11412    Date Filed: 05/01/2018   Page: 7 of 16


prepare any return or claim for refund in a manner that violates § 6694(a) and does

so willfully or recklessly.

      The district court found that “Stinson not only claimed non-deductible

expenses as deductible ones, but the amounts claimed were largely inflated.

Stinson’s conduct was repeated, continuous, and willful, occurring over multiple

years and in multiple stores.” Stinson targeted low-income taxpayers and took

advantage of their lack of tax knowledge and their desire to obtain a high refund.

As the district court held, “Stinson caused great harm to his low-income customers

who have been audited and now owe relatively significant sums to the IRS.”

      The Government presented evidence showing that Stinson inflated and

falsified expenses and charitable contributions on his clients’ Schedule A forms,

fabricated income, expenses, and entire businesses on their Schedule C forms, and

improperly claimed deductions for expenses that were not deductible. Stinson

acted both willfully and recklessly by wholly fabricating this information on his

clients’ returns and reporting amounts of income and expenses different from those

provided by the customer. Despite holding himself out as a tax professional,

Stinson made no attempt to familiarize himself (or his staff) with federal tax law.

Additionally, several customers testified that they were never provided a copy of

their tax return or were not provided a complete copy. At the same time, Stinson

regularly created records showing he had complied with EITC due diligence and


                                          7
              Case: 17-11412    Date Filed: 05/01/2018    Page: 8 of 16


had requested the necessary documentation when, in fact, he had never requested

any such information. In other words, Stinson’s entire business model was

fraudulent and deceitful, and he sought to “interfere[ ] with the proper

administration of the Internal Revenue laws.” I.R.C. § 7407(b)(1)(D).

      Third, the Government was required to demonstrate that “injunctive relief is

appropriate to prevent the recurrence of such conduct,” and that an injunction

prohibiting specific conduct would not be sufficient. I.R.C. § 7407(b)(2); Ernst &

Whinney, 735 F.2d at 1303. In resolving this question, other courts have

considered the following factors:

             (1) the gravity of the harm caused by the offense;
             (2) the extent of the defendant’s participation;
             (3) the defendant’s degree of scienter;
             (4) the isolated or recurrent nature of the infraction;
             (5) the defendant’s recognition (or non-recognition) of
             his own culpability; and
             (6) the likelihood that the defendant’s occupation would
             place him in a position where future violations could be
             anticipated.

See United States v. Stover, 650 F.3d 1099, 1112 (8th Cir. 2011); United States v.

Gleason, 432 F.3d 678, 683 (6th Cir. 2005); United States v. Estate Pres. Servs.,

202 F.3d 1093, 1105 (9th Cir. 2000). Here, the district court thoroughly examined

all of these factors and found each one in favor of the Government. Based on this

totality of the circumstances approach, the district court concluded that an

injunction under § 7407 was “appropriate and necessary to prevent future

                                          8
               Case: 17-11412       Date Filed: 05/01/2018      Page: 9 of 16


interference with the Internal Revenue laws.” Because Stinson was responsible for

the fraudulent conduct, which was likely to recur, we affirm the district court’s

permanent injunction under § 7407.

Count II - Permanent Injunction Pursuant to I.R.C. § 7408

       Pursuant to I.R.C. § 7408, a court may enjoin an individual from engaging in

conduct subject to a penalty under I.R.C. §§ 6700 or 6701, if the court determines

that the individual has engaged in the proscribed conduct and “injunctive relief is

appropriate to prevent recurrence” of the conduct. Section 6701 imposes a penalty

upon any person who (1) “aids or assists in, procures, or advises with respect to,

the preparation . . . of any portion of a return” with (2) the knowledge that the

return “will be used in connection with any material matter arising under the

internal revenue laws” and, if so used, (3) “would result in an understatement of

the liability for tax of another person.”

       The Government must prove a violation of § 6701 by clear and convincing

evidence of fraud. 6 Carlson v. United States, 754 F.3d 1223, 1226-27 (11th Cir.

2014). In Carlson, we held that an inaccurate tax return, standing alone, is

insufficient circumstantial evidence to prove fraud because a mere inaccuracy in a

return does not suggest the tax return preparer knew that the returns understated the
       6
          Stinson argues that the government was also required to prove fraud under §§ 7402(a)
and 7407 because it “pleaded and demanded relief” under those provisions based on allegations
of fraud and because the government failed to present expert testimony establishing a lower,
negligent standard of care. We disagree. Neither section requires a showing of fraud. Even if it
did, the government presented overwhelming evidence that Stinson acted fraudulently.
                                               9
             Case: 17-11412     Date Filed: 05/01/2018   Page: 10 of 16


correct tax. Id. at 1230. However, as the district court properly held, Stinson’s

case differed from Carlson in two significant ways:

             First, this is not a case addressing tax preparer penalties
             for a violation of § 6701. Rather, the Government seeks
             injunctive relief, pursuant to three separate provisions of
             the Internal Revenue Code, each of which independently
             provide[s] for injunctive relief. . . . Second, the
             Government has not relied on inaccurate tax returns
             standing alone, but has provided other circumstantial
             evidence of Stinson’s wrongdoing.

Furthermore, in the first appeal we expressly rejected this argument and held that

“Stinson’s contention misapprehends the holding in Carlson and its application to

the evidence in this case.” Stinson, 661 F. App’x at 952.

      Moreover, the district court held the “badges of fraud” were abundant.

During the course of the trial, the Government presented significant circumstantial

evidence, beyond mere inaccuracies in tax returns, sufficient to show that Stinson

knowingly and deliberately stated inaccurate amounts on tax returns in order to

maximize customers’ tax refunds. The evidence was overwhelming that Stinson

knew he was preparing and filing federal tax returns designed to understate his

customers’ tax liabilities. Tellingly, on appeal Stinson did not challenge the

“badges of fraud” found by the district court but instead attacked the admissibility

of such evidence. Those attacks fail because Stinson has not shown that the district

court’s evidentiary rulings amounted to a clear abuse of discretion. See Tampa

                                         10
             Case: 17-11412     Date Filed: 05/01/2018   Page: 11 of 16


Bay Shipbuilding & Repair Co. v. Cedar Shipping Co., Ltd., 320 F.3d 1213, 1216

(11th Cir. 2003) (noting that we review evidentiary rulings for abuse of discretion

and that the “standard of deference is even greater when the objected-to

evidentiary ruling is made during a bench trial because it is presumed that the

district judge will rely only upon properly admitted and relevant evidence”).

Accordingly, we hold the district court did not abuse its discretion in enjoining

Stinson under I.R.C. § 7408.

Count III- Permanent Injunction Pursuant to I.R.C. § 7402(a)

      Lastly, I.R.C. § 7402(a) grants district courts broad authority to issue

injunctions “as may be necessary or appropriate for the enforcement of the internal

revenue laws.” This authority is “in addition to and not exclusive of any and all

other remedies” available to enforce the internal revenue laws. I.R.C. § 7402(a).

      “[T]he decision to issue an injunction under § 7402(a) is governed by the

traditional factors shaping the district court’s use of the equitable remedy.” Ernst

& Whinney, 735 F.2d at 1301. The party seeking a permanent injunction must

prove: (1) irreparable harm; (2) inadequate remedies at law; (3) balancing

hardships between the plaintiff and the defendant to show that a remedy in equity

is warranted; and (4) the public interest would not be disserved by a permanent

injunction. Angel Flight of Georgia, Inc. v. Angel Flight Am., Inc., 522 F.3d 1200,

1208 (11th Cir. 2008).


                                         11
             Case: 17-11412    Date Filed: 05/01/2018    Page: 12 of 16


   1. Irreparable Harm

      Stinson’s stores caused millions of dollars of harm to the United States

Treasury and to the taxpayer victims. As the Government correctly observed:

             Stinson preyed on individuals who knew little or nothing
             about tax return preparation and who needed assistance.
             He lured them into his stores with the promise of high
             refunds and low fees. He got them high refunds, but he
             did so by preparing and filing false returns . . . [and
             charging] the customers excessively high fees.

Notably, many of Stinson’s customers have been audited by the IRS and,

consequently, now owe money on their modest incomes as a result. Through his

fraudulent actions, Stinson has undermined public trust in the tax system.

Additionally, absent an injunction, the Government would be forced to continue

expending resources to monitor Stinson.

   2. Inadequate Remedies at Law

      Because § 7402(a) provides for remedies “in addition to and not exclusive of

any and all other remedies,” the district court correctly held that the Government

“need not prove that there is an inadequate remedy at law” in order to qualify for

injunctive relief. Nonetheless, the Government satisfied this factor as, absent an

injunction, it had no civil means of stopping Stinson.




                                          12
             Case: 17-11412     Date Filed: 05/01/2018    Page: 13 of 16


   3. Balance of Hardships

      The balance of hardships also tips in favor of the Government. Although

Stinson had to borrow money and was forced to abandon his business, the greater

risk is to vulnerable taxpayers who would otherwise continue to be harmed by

Stinson’s fraudulent tax preparation. Moreover, the injunction does not prohibit

Stinson from pursuing other ventures, such as his real estate rental business.

   4. The Public Interest

      Finally, a permanent injunction would also advance the public interest. As

the district court held, “By defrauding the IRS, a tax return preparer is in reality

defrauding every law-abiding American, who, at not insubstantial effort, pays their

due fund to the programs of the nation.” Consequently, we hold that the district

court did not abuse its discretion by entering a permanent injunction against

Stinson under I.R.C. § 7402.

                                II.   Disgorgement

      Stinson also challenges the district court’s order of disgorgement in the

amount of $949,952.47—a sum it found “fairly encompasses the other proposed

categories of fees, without duplication, and represents a reasonable approximation

of Stinson’s ill-gotten gains.” Stinson argues that disgorgement was improper

because he “never engaged in, assisted in, or encouraged fraud.” However, the

district court held that “[b]ecause § 7402(a) encompasses a broad range of powers


                                          13
             Case: 17-11412    Date Filed: 05/01/2018    Page: 14 of 16


necessary to compel compliance with the tax laws . . . disgorgement is an available

remedy in this case.”

       “Disgorgement is an equitable remedy intended to prevent unjust

enrichment.” S.E.C. v. Levin, 849 F.3d 995, 1006 (11th Cir. 2017) (quoting S.E.C.

v. Monterosso, 756 F.3d 1326, 1337 (11th Cir. 2014)). To be entitled to

disgorgement, the Government need only produce a reasonable approximation of

the defendant’s ill-gotten gains. See S.E.C. v. Calvo, 378 F.3d 1211, 1217 (11th

Cir. 2004). “Exactitude is not a requirement; so long as the measure of

disgorgement is reasonable, any risk of uncertainty should fall on the wrongdoer

whose illegal conduct created that uncertainty.” Id. (quotation marks omitted and

alterations adopted).

      Nonetheless, a court’s power to order disgorgement is not unlimited. It

extends only to the amount the defendant profited from his wrongdoing. S.E.C. v.

ETS Payphones, Inc., 408 F.3d 727, 735 (11th Cir. 2005). Yet in cases involving

the operation of a fraudulent business, courts accept gross receipts obtained by the

defendant as a reasonable measure of disgorgement. See, e.g., F.T.C. v. Direct

Mktg. Concepts, 624 F.3d 1, 14 (1st Cir. 2010); F.T.C. v. Febre, 128 F.3d 530, 536

(7th Cir. 1997). Disgorgement of gross revenues is appropriate because

wrongdoers are not entitled to deduct costs associated with committing their illegal

acts. S.E.C. v. Cavanagh, 445 F.3d 105, 116-17 (2d Cir. 2006); see also S.E.C. v.


                                         14
              Case: 17-11412     Date Filed: 05/01/2018    Page: 15 of 16


JT Wallenbrock & Assocs., 440 F.3d 1109, 1114 (9th Cir. 2006). Additionally,

once the plaintiff presents a reasonable approximation, the burden shifts to the

defendant—Stinson—to disprove this amount. Calvo, 378 F.3d at 1217.

       At trial, the Government sought disgorgement of $1,584,481.79 against

Stinson and submitted several calculations to support its request. Ultimately, the

district court awarded $949,952.47. First, the court accepted the Government’s

(“Category (1)”) calculation of $800,101.47 based on a showing that for tax years

2012-2014, “Stinson’s stores filed 1,965 tax returns with a Form Schedule A, and

1,861 of those tax returns . . . claim[ed] unreimbursed business expenses.” Second,

the court accepted the Government’s (“Category (2)”) calculation of $149,851

based on returns that Stinson himself prepared in 2011. Category 2 encompassed

“tax returns that identify Stinson [individually] as the paid preparer and that

included a Schedule A, Schedule C, or reported education credits” with no

supporting documentation or corroborating evidence. Because the district court’s

disgorgement calculation was reasonable and supported by the record, we will not

disturb it.

       Similarly, we reject Stinson’s argument that the Government was only

entitled to fees from returns specifically identified as falsely prepared returns.

Although this was a civil matter, in the analogous criminal context, the U.S.

Sentencing Guidelines “do not require that the sentencing court calculate the


                                          15
              Case: 17-11412       Date Filed: 05/01/2018     Page: 16 of 16


amount of loss with certainty or precision . . . [but only] a reasonable estimate

based on the available facts.” United States v. Bryant, 128 F.3d 74, 75-76 (2d Cir.

1997). As we have held, a trial court may extrapolate from available evidence, and

such extrapolation may occur without interviewing every customer and preparer

for every allegedly false or fraudulent return. See United States v. Barber, 591 F.

App’x 809, 823-24 (11th Cir. 2014).

                                    III.   Sanctions

       Lastly, Stinson argues that the district court committed reversible error by

refusing his request for sanctions under Fed. R. Civ. P. 11 and 28 U.S.C. § 1927.

In the final sentence of its opinion, the district court “decline[d] to entertain

Stinson’s absurd request for sanctions against the Government.” We agree with

the district court. Sanctions are wholly inappropriate in this case. 7

       AFFIRMED.




       7
         Stinson argues that the Government repeatedly made “intentional misrepresentations of
material fact and law.” However, the Government’s allegations were based on well-established
law and facts. Furthermore, we have held that sanctions may not be imposed unless a particular
allegation is utterly lacking in support.
                Rule 11 sanctions are proper: (1) when a party files a pleading that
                has no reasonable factual basis; (2) when the party files a pleading
                that is based on a legal theory that has no reasonable chance of
                success and that cannot be advanced as a reasonable argument to
                change existing law; or (3) when the party files a pleading in bad
                faith for an improper purpose.
Lee v. Mid-State Land & Timber Co., 285 F. App’x 601, 608 (11th Cir. 2008) (citing Worldwide
Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996)).


                                             16